 Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 1 of 7 PageID #: 550




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 JON M. COSTELLOW, INDIVIDUALLY                  §
 AND ON BEHALF OF ALL THOSE                      §
 SIMILARLY SITUATED                              §            CASE NO. 1:20-cv-00179
                                                 §
 v.                                              §            JUDGE MICHAEL TRUNCALE
                                                 §
 BECHT ENGINEERING CO., INC.                     §

                                   OPINION AND ORDER

       Before the Court is Plaintiffs Jon M. Costellow (“Costellow”), John M. Triplett

(“Triplett”), Carl Hebert (“Hebert”), and Bruce Hallman’s (“Hallman”) (collectively , “Named

Plaintiffs”) Opposed Motion for Equitable Tolling. [Dkt. 32]. The Court has considered the

Motion, all other relevant filings, and the applicable law. For the reasons stated below, the Court

finds that Named Plaintiffs’ Motion for Equitable Tolling [Dkt. 32] is GRANTED.

                                      I.     BACKGROUND

       Named Plaintiffs all worked or work at Defendant Becht Engineering Co., Inc.’s

(“Defendant”) Valero Refinery. [Dkt. 6, p. 5; Dkt. 7, p. 3]. Named Plaintiffs claim that they were

not paid overtime for hours they worked in excess of forty hours in any given workweek as

mandated by the Fair Labor Standards Act (“FLSA”). [Dkt. 6]. On April 27, 2020, Costellow filed

a Complaint against Defendant. [Dkt. 1]. On May 5, 2020, Triplett opted-in to the action, and

Costellow and Triplett filed their First Amended Collective Action Complaint. [Dkt. 3]. On May

7, 2020, Costellow and Triplett filed their Second Amended Collective Action Complaint. [Dkt.

4]. On May 8, 2020, Hallman and Hebert opted-in and all four Named Plaintiffs filed their Third

Amended Collective Action Complaint. [Dkt. 6]. Defendant filed its Answer on May 27, 2020,

generally denying Named Plaintiffs’ allegations and asserting that it believed, in good faith, that



                                                 1
    Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 2 of 7 PageID #: 551




its pay practices with respect to the Named Plaintiffs comported with the requirements of the

FLSA. [Dkt. 7].

         On July 1, 2020, Named Plaintiffs filed their Opposed Motion to Certify a Collective

Action Pursuant to Section 216(b) of the FLSA, and to Approve a Proposed Notification to All

Putative Collective Action Members [Dkt. 19]. The Court conditionally certified the class on

December 9, 2020. [Dkt. 41]. On July 21, 2020, Named Plaintiffs filed a motion to compel

Defendant to produce discovery, which is still pending before the Court. [Dkt. 36]. On October 2,

2020, Plaintiffs filed this Opposed Motion for Equitable Tolling [Dkt. 22] and a Supplemental

Motion to Certify a Class [Dkt. 23]. The Court granted Plaintiffs’ Supplemental Motion to Certify

a Class on December 9, 2020. [Dkt. 41].1

                                         II.      LEGAL STANDARD

         Generally, an FLSA violation claim is subject to a two-year statute of limitations, which is

extended one additional year for claims involving a “willful” violation. 29 U.S.C. § 255(b). The

limitations period for an FLSA collective action runs until the plaintiff or a putative class member

opts-in by filing a notice of consent or filing suit. Id. § 256; see also Sehr v. Val Verde Hosp. Corp.,

368 F. Supp. 3d 1106, 1108 (W.D. Tex. 2019). “The doctrine of equitable tolling preserves a

plaintiff’s claims when strict application of the statute of limitations would be inequitable.” United

States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000) (internal citation and quotations omitted).

Whether to equitably toll a limitations period is a decision that lies within the discretion of the

district court. Sehr, 368 F. Supp. 3d at 1108 (citing Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir.

1999)).




1
 The Court directs the parties to the Order Granting Plaintiffs’ Opposed Motion to Certify a Collective Action [Dkt.
41] for the Court’s full recitation of the factual and procedural background of the case.

                                                         2
 Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 3 of 7 PageID #: 552




       The doctrine of equitable tolling is applied sparingly, but it is consistently applied where a

plaintiff has acted diligently, and the delay concerns extraordinary circumstances. Shidler v. Alarm

Sec. Grp., LLC, 919 F. Supp. 2d 827, 830 (S.D. Tex. 2012) (citing Caldwell v. Dretke, 429 F.3d

521, 530 n.23 (5th Cir. 2005) (“Equitable tolling will not be granted if an applicant failed to

diligently pursue his rights.”)); see also Teemac v. Henderson, 298 F.3d 452, 457 (5th Cir. 2002)

(noting that equitable tolling only applies in exceptional circumstances) (internal quotations

omitted). “[T]he diligence required for equitable tolling purposes is reasonable diligence, not

maximum feasible diligence.” Holland v. Florida, 560 U.S. 631, 653 (2010). “Whether diligence

is reasonable is an equitable, often fact-intensive inquiry in which courts are instructed to avoid

mechanical rules and instead to draw upon decisions made in other similar cases for guidance.”

Palacios v. Stephens, 723 F.3d 600, 605 (5th Cir. 2013) (quotations omitted). An “extraordinary

circumstance” is one that “derives from some external obstacle to timely filing beyond the

plaintiff's control, not from self-inflicted delay.” Sehr, 368 F. Supp. 3d at 1108 (quoting Sandoz v.

Cingular Wireless, L.L.C., 700 F. App’x 317, 320 (5th Cir. 2017)). “The party who invokes

equitable tolling bears the burden of proof.” Teemac, 298 F.3d at 457.

                                        III.    DISCUSSION

       Named Plaintiffs move this Court for “an order tolling limitations for members of the

‘putative class’ as of July 1, 2020, the date Plaintiffs filed the Motion for Conditional Class

Certification, through the deadline members of the putative class are permitted to file their written

Consent to join.” [Dkt. 32, p. 1]. The statute of limitations continues to run against members of the

putative class who have not yet received notice informing them of the existence of this lawsuit,

their rights to join this lawsuit, and the procedure they must follow to join this lawsuit. [Dkt. 32,

p. 2]. The only way a member of the putative class can stop the running of limitations is to take



                                                  3
 Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 4 of 7 PageID #: 553




the affirmative step of filing their written consent to join. Cash v. Conn’s Appliances, 2 F. Supp.

2d 884, 897 (E.D. Tex. 1997).

        The putative class includes “all current and former hourly workers who worked for

Defendant at the Valero Refinery in Port Arthur, Texas during the prior three years who were paid

a single hourly rate for all hours worked, including hours over forty in a workweek, and did not

receive overtime wages at the correct overtime rate of 1.5 times their regular rate of pay.” [Dk t.

41].

        Named Plaintiffs ask the Court to toll the statute of limitations in this case because (1)

Defendant misrepresented that it was paying employees all overtime wages they were owed under

the FLSA; (2) Named Plaintiffs pursued their rights diligently in light of the extraordinary

circumstances—the COVID-19 pandemic and this Court’s delay in certifying the class; and (3)

Defendant will not be prejudiced by tolling. [Dkt. 32]. Defendant argues that equitable tolling

should be denied because (1) Defendant’s good-faith belief in its pay practices does not constitute

“extraordinary circumstances”; (2) equitable tolling is not available “during the period that a court

considers whether to certify a case as a collective action;” (3) the COVID-19 pandemic does not

warrant equitable tolling; and (4) Plaintiffs’ arguments are speculative and affect only hypothetical

future plaintiffs. [Dkt. 34].

        A. Did Named Plaintiffs Pursue Their Rights Diligently?

        Named Plaintiffs argue that they diligently pursued conditional certification because they

filed their motion for certification just over a month after Defendant filed its Answer. [Dkt. 32, p.

9]. Defendant argues that Named Plaintiffs did not pursue their rights diligently because

“[Plaintiffs] were told as far back as November 2018 . . . that Defendant did not pay overtime.”

[Dkt. 34, p. 4].



                                                 4
 Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 5 of 7 PageID #: 554




       Named Plaintiffs have shown that they pursued their rights diligently. In Shidler v. Alarm

Security Group, LLC, the court noted that the plaintiff diligently pursued his rights, in part because

he sought certification of the collective action shortly after the defendant filed its answer to

plaintiff’s complaint. 919 F.Supp.2d 827, 829–31 (S.D. Tex. 2012). Here, like in Shidler, Named

Plaintiffs diligently pursued their rights because Named Plaintiffs filed their motion for conditional

certification just over a month after Defendant filed its Answer. [Dkts. 7, 19]; see also Yahraes v.

Rest. Associates Events Corp., 10-CV-935 SLT, 2011 WL 844963, *2–3 (E.D.N.Y. Mar. 8, 2011)

(finding plaintiffs were diligent in filing motion for court-supervised notice about a month after

filing complaint).

       The Court disagrees with Defendant that Named Plaintiffs did not pursue their rights

diligently because “[Plaintiffs] were told as far back as November 2018 . . . that Defendant did not

pay overtime.” [Dkt. 34, p. 4]. It is enough that Named Plaintiffs filed their motion to certify a

collective action shortly after Defendant’s Answer and thus, acted with reasonable diligence in

pursuing their rights. See Yahraes, 2011 WL 844963 at *2−3.

       B. Are There Extraordinary Circumstances?

       Named Plaintiffs argue that the COVID-19 pandemic and this Court’s delay in certifying

the class are extraordinary circumstances that warrant tolling. [Dkt. 32, p. 8]. Plaintiffs also argue

that Defendant misrepresented that it was paying employees appropriate overtime wages and,

therefore, employees were lulled into believing that there was no FLSA v iolation. Id. at 4. In

response, Defendant contends that equitable tolling is not available “during the period that a court

considers whether to certify a case as a collective action” and that “the COVID-19 pandemic does

not warrant equitable tolling in this matter.” [Dkt. 34, p. 6–7]. Defendant further contends that its




                                                  5
 Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 6 of 7 PageID #: 555




“good-faith belief in its pay practices does not constitute ‘extraordinary circumstances’ sufficient

to trigger equitable tolling.” Id. at 3.

        Plaintiffs have shown the existence of an extraordinary circumstance. “The delay caused

by the time required for a court to rule on a motion, such as one for certification of a collective

action in a FLSA case, may be deemed an ‘extraordinary circumstance[]’ justifying application of

the equitable tolling doctrine.” Yahraes, 2011 WL 844963 at *2 (citing Abadeer v. Tyson Foods,

Inc., 2010 WL 5158873, at *2–4 (M.D. Tenn. Dec.14, 2010)); see also Israel Antonio–Morales v.

Bimbo’s Best Produce, Inc., 2009 WL 1591172, at *1 (E.D. La. Apr. 20, 2009) (collecting cases

for the proposition that “[c]ourts routinely grant equitable tolling in the FLSA collective action

context to avoid prejudice to actual or potential opt-in plaintiffs that can arise from the unique

procedural posture of collective actions”). Once the decision concerning certification of the

collective action is solely in a court’s hands, it is beyond the plaintiffs’ control and they should not

be penalized for time spent waiting for a signed order. See Sehr, 368 F. Supp. 3d at 1108 (citing

Ferguson v. Texas Farm Bureau, 307 F.Supp.3d 577, 582 (W.D. Tex. 2018) (partially granting a

motion to equitably toll the FLSA limitations period to account for the district court’s delay in

formally certifying the collective action)); Hernandez v. Caviness Packing Co., No. 2:07-CV-142-

J, 2008 WL 11183755, at *2, (N.D. Tex. June 2, 2008) (tolling the FLSA limitations period for the

entire pendency of motion to certify collective action because the time pending was not attributable

to the parties). Because the Court’s delay in ruling on Named Plaintiffs’ motion for conditional

certification is an extraordinary circumstance that warrants tolling, the Court will not address the

parties’ arguments regarding the COVID-19 pandemic or Defendant’s representations about its

pay policies.




                                                   6
 Case 1:20-cv-00179-MJT Document 42 Filed 12/16/20 Page 7 of 7 PageID #: 556




       C. Will Equitable Tolling Prejudice Defendants?

       Named Plaintiffs contend that Defendant will not be prejudiced because it has been on

notice of its potential liability since Plaintiffs’ Original, First, Second, and Third Amended

Complaints. [Dkt. 32, p. 11]. The Court agrees. Defendants will not be surprised or prejudiced by

tolling the statute. The purpose of statutes of limitations is “to ensure fairness to defendants and to

notify them of claims that they must defend before the claims grow stale.” See Owens v. Bethlehem

Mines Corp., 630 F.Supp. 309, 313 (S.D.W.Va.1986) (internal citations omitted).

       Defendant argues that Named Plaintiffs’ equitable tolling argument must be denied because

it is speculative and would affect only hypothetical future plaintiffs. [Dkt. 34]. The Court

disagrees. The purpose of equitable tolling is to “preserve[] a plaintiff’s claims when strict

application of the statute of limitations would be inequitable.” United States v. Patterson, 211 F.3d

927, 930 (5th Cir. 2000). It would defeat the purpose of equitable tolling to require plaintiffs to

wait to file until a putative class member has already lost his or her right to sue because the statute

of limitations has passed. Therefore, it is appropriate to equitably toll the limitations period from

the date the Named Plaintiffs submitted their motion for conditional certification through the

deadline members of the putative class are permitted to file their written Consent to join. In the

Court’s view, exercising the power to equitably toll the limitations period in this suit is consistent

with the admonition that the doctrine be applied “sparingly.”

                                        IV.     CONCLUSION

       IT IS THEREFORE ORDERED that the statute of limitations for members of the putative

class is tolled as of July 1, 2020, the date Plaintiffs filed the Motion for Condition al Class

Certification, through the deadline members of the putative class are permitted to file their written

Consent to join.                     SIGNED this 16th day of December, 2020.



                                                   7
                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge
